=

AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

cone IE HOY

APPLICATION FOR A SEARCH WARRANT

In the Matter of the Search of:

Information associated with Google accounts that is
stored at premises controlled by Google, fully described
in Attachment A.

Ne ee ee ee a

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

Information associated with Google accounts that is stored at premises controlled by Google, fully described in Attachment
A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
I evidence of a crime;
C] contraband, fruits of crime, or other items illegally possessed;
C) property designed for use, intended for use, or used in committing a crime;
CL) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: arson in violation of 18 USC 844(i)
The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   

Applicant's signature

Luke ~ATF Special Agent

Sworn tg before me and signed in my presence:

Date: en\ SO 2019

 

City and State: Milwaukee, Wisconsin David E. Jones , U.S. Magistrate Judge
Printed Name and Title

 

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 1of11 Document 1
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Luke Barker, being first duly sworn, hereby depose and state as follows:
L INTRODUCTION AND AGENT BACKGROUND

i I make this affidavit in support of an application for a search warrant for
information that is stored at premises controlled by Google, a provider of electronic
communications service and remote computing service headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in sippart of an application
for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Google to disclose to the
government copies of the information further described in Attachment B.
| 2. ‘Tam a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms &
Explosives (ATF), and have been since November of 2015. From November 2015 until June
2016, I attended the Federal Law Enforcement Training Center and the ATF National Academy
in Glynco, Georgia. I have been trained to investigate violations of federal firearms, arson and
explosives laws found in Title 18 of the United States Code. Prior to my employment as an ATF
SA, I was eabloyed for just under eight years as a police officer with the City of Aurora Police
Department in Illinois. I have over eleven total years in law enforcement. |

3. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that an arson in violation of 18 USC 844(i) has been committed

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 2 of11 Document 1

eink ikel=
by unknown persons. There is also probable cause to search the information described in
Attachment A for evidence of these crimes further described ia Attachment B.
Il, JURISDICTION

5. This Court has jurisdiction to issue the requested warrant — it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being rpestigaied.” 18 U.S.C. § 2711(3)(A)@).

Il. BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

6. A cellular telephone or mobile telephone is a handheld wireless device used
pay for voice communication through radio signals. Cellular telephones send signals
through networks of transmitter/receivers called “cells,” enabling communication with other
cellular telephones or traditional “landline” telephones. Cellular telephones rely on cellular
towers, the location of which may provide information on the location of the subject telephone.
Cellular telephones may also include global positioning system (“GPS”) technology for
determining the location of the device.

7 Google is an Internet company which, among other things, provides electronic
communication services to subscribers. Google allows subscribers to obtain email accounts at
the domain name gmail.com. Subscribers obtain an account by registering with Google. During
the registration process, Google asks subscribers to provide basic pelsonal information.
Therefore, the computers of econ likely to contain stored electronic communications
— (including retrieved and unretrieved email for Google subscribers) and information concerning
subscribers and their use of ‘Google services, such as account access information, email

transaction information, and account application information. In my training and experience,

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 3 of11 Document 1

acto
such information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users. :

| 8. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and
other identifiers, alternative email addresses, and, for paying subscribers, — and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users. Based on my training and my experience, I
know that awh if subscribers insert false information to conceal their identity, I know that this
information often provide clues to their identity, location or illicit activities.

9. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service, records
of login (i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. In addition, email providers often have records of the Internet Protocol address
(“IP address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access

the email account.

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 4of11 Document 1
10. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. Further, information maintained by the email provider can show how, where, and
when the er was accessed or used. Based on my training and experience, I have learned
that Google also maintains records that may reveal other Google accounts accessed from the
same electronic device, such as the same computer or mobile device, including accounts that are
linked by Hypertext Transfer Protocol (HTTP) cookies, which are small pinces of data sent from

_a website and stored in a user’s Internet browser.

11. | Google has developed an operating system for mobile devices, including cellular
phones, known as Android. Nearly every cellular phone using the Android operating system has
an associated Google account and users are prompted to add a Google account when they first
turn on a new Android device. |

12. Google and Google related accounts can also be connected to users through non-
Android operating systems. For example, a cellular phone using the Apple operating system iOs .
has the capacity to run a full array of Google apps, which can link to a user’s Google account.

_ 13. According to the Statcounter website, http:/ gs.statcounter.com/os-market-
share/mobile/united-states-of-america, as of March 2019, the Apple operating system iOS and the
Android Operating System account for 99% of the US market share of Mobile operating systems.

14. _ Based on my training and experience, I have learned that Google collects and

retains location data from Android-enabled mobile devices when a Google account user has

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 5of11 Document 1

ae erie ie
enabled Google location services. The company uses this information for location-based
advertising and location-based search results. This information is derived from sources
including GPS data, cell site/cell tower information, and Wi-Fi access points.

15. _ Location data can assist investigators in understanding the chronological and
geographic context of the email account access and use relating to the crime under investigation.
This geographic and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate the
geographic location of the account user at a particular time (e.g., location information integrated
into an image or video sent via email).

IV. PROBABLE CAUSE |

16. On January 5, 2019 at approximately 9:00 pm, police officers from the City of
Milwaukee Police Department (MPD) were dispatched to:7906 West Hampton Avenue,
Milwaukee, Wisconsin. Upon their arrival, they observed a fire burning in unit #4 of that four
(4) unit apartment building.

17. _ The residents of unit #4, Carol JONS (B/F DOB: 12/10/1965) and Darrell
JONES (B/M DOB: 8/24/1965) were inside the residence when the fire began. Carol stated

‘she was in her bedroom when she heard glass breaking. Darrell stated he was in the living room
when he heard a large “boom” and then glass breaking.

18. | When MPD officers arrived, they observed flames in a first floor apartment
window. Officers stated the apartment window was broken. MPD officers assisted with

extinguishing the fire.

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 6 of11 Document 1

piel
- 19. | MPD officers spoke to a witness, Darien WESLEY (B/M DOB: 8/23/1994), who
lives at 7833 West Luscher avedis Darein told MPD officers he observed an unknown person
outside the sPaitinertt building in the vicinity of the fire who fled southbound down Evans Street.

20. MPD officers located a glass Coca-Cola bottle near a tree just outside the
apartment building. The glass bottle contained an unknown liquid and was stuffed with a red
rag. A second bottle and a partially burned red rag was found inside unit #4 near the window.

21. | MPD submitted the unknown liquid found inside the Coca-Cola bottle to the
Wisconsin Regional Crime Lab. After lab tests were conducted, the Wisconsin Regional Crime
Lab diseoverta the unknown liquid tested positive for gasoline.

20. Google Maps identified the foeaiion of the above-described apartment fire, 7906
West Hampton Avenue, Witte. Wisconsin, using latitude/longitude data as 43.061874,
-88.003883.

21. Based on my training and experience I know that crime suspects often use utilize
mobile cellular devices as tools in furtherance of their criminal conspiracies. With respect to
arson, suspects will work with accomplices who act as lookouts or getaway drivers and
SothemnitiGate with these accomplices through cell phones. Often times, suspects conduct pre-

. arson surveillance to determine whether the building is occupied or if law enforcement is
present.
¥. CONCLUSION

22. Based on the forgoing, it is probable that the unknown subject(s) of this arson
investigation had cellular telephones which utilized either Google’s asdvoid or Apple OIS
operating systems. | request that the Court issue the proposed search warrant. Because the

warrant will be served on Google who will then compile the requested records at a time

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 7 of 11 Document 1

a ae
convenient to it, reasonable cause exists to. permit the execution of the requested warrant at any
time in the day or night. |
VI. REQUEST FOR SEALING

i. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates, _

or otherwise seriously jeopardize the investigation.

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 8 o0f11 Document 1

maths
ATTACHMENT A

Property To Be Searched
This warrant is directed to Google LLC, headquartered at 1600 Amphitheatre Parkway,

Mountain View, California, and applies to (1) GPS, WiFi or Bluetooth sourced location history -
data generated from devices that reported a location within the geographical region bounded by
the following latitudinal and longitudinal coordinates, dates, and times (“Initial Search
Parameters”) and (2) identifying information for Google Accounts associated with the responsive
location history data:

o Date: January 5, 2019
® 8:55 pm — 9:02 pm (central time)
° Target Location: Geographical area identified as

oO. A radius of 10 meters around the latitude/longitude coordinates
43.061874, -88.003883 !

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 9of11 Document 1

ater
ATTACHMENT B
Items To Be Seized And Searched
I. Information to be disclosed by Google (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
_ custody, or control of the Provider, including any ieirnation that has been deleted but is still
available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §
2703(£), the Provider shall provide responsive data (as described in Attachment A) pursuant to
the following process:

Mt Google shall query location history data based on the Initial Search Parameters (as.
described in Attachment A).

D For each location point recorded within the Initial Search Parameters, Google
shall produce anonymized information specifying the corresponding unique device ID,
timestamp, coordinates, display radius, and data source, if available (the “Anonymized List”).

3. Law enforcement shall review the Anonymized List to remove devices that are
not relevant to the investigation, for example, devices that were not in the location for a
sufficient period of time. If additional location information for a given device ID is needed in
order to determine whether that device is relevant to the investigation, law enforcement may
request that Google provide additional location coordinates for the Time Period that fall outside
of the Target Location. These contextual location coordinates may assist law Snfingement in
identifying devices that were located outside the Target Location, were not within the Target
Location for a long enough period of time, were moving through the Target Location in a

manner inconsistent with the facts of the underlying case, or otherwise are not relevant to the

investigation.

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 10 of11 Document 1

‘ee
 

Sree

4. For those device IDs identified as relevant pursuant to the process described
above, law enforcement may request that Google Provide identifying information, as defined in

18 U.S.C. § 2703(c)(2), for the Google Account associated with each identified device ID.

Case 2:19-mj-00106-NJ Filed 09/18/19 Page 11 of 11 Document 1

ees
